Walker, J.
This record presents but a single question for our decision. Can a bankrupt plead his discharge in bar of the action of a creditor whose debt has not been scheduled, and who has not been served by notice from the bankrupt court ? The briefs in this case are so able and so candid, containing a full list of authorities up to the time of their filing, that we do not deem it important or necessary to discuss the case. There are respectable-authorities which give to the State courts the right to adjudicate this question, and maintain that the discharge cannot be plead against a creditor who stands in this position. But we have no doubt the strong current of authorities runs the other way, and we ourselves have virtually decided the question, taking sides with a greater-number of authorities.
Many reasons might be urged pro and con, as they have been in this case by counsel. The briefs will be-published with the opinion.
The judgment of the District Court is affirmed.
Affirmed-